The appellant, Arthur Pitts, was indicted by a grand jury of Madison county of the offense of murder in the first degree, and upon his trial, upon said indictment, in the circuit court of said county, was convicted of murder in the second degree. Defendant's punishment was fixed by the jury at imprisonment in the penitentiary of the state for a term of twenty-five years.
From the judgment and sentence of the court, entered upon the verdict of the jury, the said defendant prosecutes this appeal.
There is no bill of exceptions in the cause, and the record proper discloses no errors of law.
It follows that the judgment appealed from is due to be here affirmed; and it is accordingly so ordered.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.